DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the amendments received on 6/20/22.  Claims 1-20 are pending in the application.  
Claims 1-5, 7, 9-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muchinsky et al. (US 2016/0012151), and further in view of Segaran (US 2015/0006587).
Claims 6, 8, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muchinsky in view of Segaran, and further in view of Cheng et al. (US 2017/0076178).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muchinsky et al. (US 2016/0012151), and further in view of Segaran (US 2015/0006587).


With respect to claim 1, Muchinsky teaches a method of generating a storage-efficient data structure representing a plurality of inter- related data tables and adapted for use in data processing, the method comprising: 
receiving input data indicative of the plurality of inter-related data tables (Muchinsky, pa 0021, The database node may include a local database 102 to store records 104 & pa 0022, The bucket manager 106 may apply a blocking algorithm 108 to assign data records to buckets 110 based on attributes of the record or derived data 200 of the record 104 matching attributes of the bucket 110); 
generating a graph database having edges and vertices, each inter-related data table of the plurality of inter-related data tables defining a corresponding vertex of the vertices, the edges defining pairwise relationships between the vertices (Muchinsky, pa 0024, generate a graphical representation 120 of the records 104 in one bucket 110 that are in pair wise relationships with other records and that are indirectly or directly connected. & pa 0025, Each vertex represents a record 104, connected by edges, where an edge, e.g., 316, between two of the vertices 312, 314 indicates a relationship value between the vertices.); 
generating a reduced graph database from the graph database by removing one or more of the vertices of the graph database based on a partition of the graph database (pa 0026, an entity identifier 406 identifying an entity that is assigned to the record vertex & If (at block 708) the criteria is satisfied, then the entity identifier 406 and entity information score 408 of vertex i is updated (at block 710) to that of the target vertex, Examiner Note: updating the entity identifier 406 to that of the target vertex would result in removal of the vertex that was assigned the entity identifier 406), the partition comprising a plurality of sets, each set of the plurality of sets of the partition represented in the reduced graph database by a single vertex of the corresponding set with associated one or more edges (pa 0031, If (at block 708) the criteria is satisfied, then the entity identifier 406 and entity information score 408 of vertex i is updated (at block 710) to that of the target vertex, which may also cause all the update of the entity information 406, 408 for all vertices having the same entity ID 406 and score 408 as the vertex i before it is updated. Examiner Note: partition comprises sets of data of each same entity ID); 
wherein each of the pairwise relationships is defined by one or more common elements of a corresponding pair of data tables of the plurality of inter-related data tables (pa 0024, To perform entity resolution and determine records 104 that comprise a same entity, the entity manager 112 may use a graphical approach to entity resolution and generate a graphical representation 120 of the records 104 in one bucket 110 that are in pair wise relationships with other records and that are indirectly or directly connected.)
Muchinsky doesn't expressly discuss generating connected-components of the reduced graph database; and generating an output data structure indicative of the connected-components; and the partition of the graph database is defined by an equivalence relation on the graph database.
Segaran teaches generating a graph database having edges and vertices (Segaran, pa 0001, The basic unit of such a data graph can be a triple that includes two nodes, or entities, and an edge, or relationship & pa 0053, graph building engine 114 may select reconciled graphs to include in the view (510). For example, the graph building engine 114 may select graphs identified in one of the graph view definitions…The graph building engine 114 may append the triples from the selected reconciled graphs (515),);
generating a reduced graph database from the graph database by removing one or more of the vertices of the graph database based on a partition of the graph database (Segaran, pa 0053, If duplicate triples are found, the graph building engine 114 may eliminate one of the triples. & pa 0055, The graph building engine 114 may store the remaining triples as a combined graph view (530).), the partition comprising a plurality of sets, each set of the plurality of sets of the partition represented in the reduced graph database by a single vertex of the corresponding set with associated one or more edges (Segaran, pa 0053, Accordingly, the graph building engine 114 may look for and remove duplicates (520)…in some implementations, the graph building engine 114 may sort the appended triples, so that triples having the same subject entities and relationships (predicates) are grouped together. If duplicate triples are found, the graph building engine 114 may eliminate one of the triples.); 
generating connected-components of the reduced graph database (Segaran, pa 0053, in order to preserve the source of each triple, the graph building engine 114 may update metadata for the preserved triple to indicate that the triple was found in two different sources.); and 
generating an output data structure indicative of the connected-components (Segaran, pa 0055, The graph building engine 114 may store the remaining triples as a combined graph view (530).); 
wherein … the partition of the graph database is defined by an equivalence relation on the graph database (Segaran, pa 0057, Source 105a of FIG. 2 indicates that Mission Impossible was released in 1997. Source 105c of FIG. 2 indicates that Mission Impossible was released in 1996. When the graph building engine combines the triples from each source, it may detect that the subject entity Mission Impossible has two different object entities for the released relationship.), wherein the equivalence relation is used to partition the graph database into the plurality of sets (Segaran, pa 0053, Accordingly, the graph building engine 114 may look for and remove duplicates (520)…in some implementations, the graph building engine 114 may sort the appended triples, so that triples having the same subject entities and relationships (predicates) are grouped together).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Muchinsky with the teachings of Segaran because it provides a unified view of the disparate sources to provide a more complete and more useful user experience (Segaran, pa 0017).

With respect to claim 2, Muchinsky in view of Segaran teaches the method of claim 1, including processing subsets of the connected-components of the reduced graph database to determine sets of irreducible generators, each set of irreducible generators configured to generate a corresponding connected-component of the reduced graph database and having no proper subset capable of generating the corresponding connected-component (Segaran, pa 0054, The graph building engine may also look for and remove conflicting triples (525). Specifically, some relationships may have only one object entity for each subject entity.); and wherein generating the output data structure indicative of the connected-components includes: generating output data indicative of the sets of irreducible generators and adapted to probe data lineage of the plurality of inter-related data tables (Segaran, pa 0055, The graph building engine 114 may store the remaining triples as a combined graph view (530).).

With respect to claim 3, Muchinsky in view of Segaran teaches the method of claim 1, wherein the output data structure is adapted to be queried for entity-specific information for each of a plurality of separate entities (Segaran, pa 0005, the combined data graph being available for querying), each data table of the plurality of inter-related data tables including entity-based information for the plurality of separate entities (Muchinsky, The database node may include a local database 102 to store records 104, a bucket manager 106 to generate derived data 200 that comprises a compressed format of the record including metadata on the record, where the derived data 200 may include only some or all of the content from those fields of the record 104 needed to compare with other records to determine a relationship value.).

With respect to claim 4, Muchinsky in view of Segaran teaches the method of claim 1, wherein each data table of the plurality of inter-related data tables includes textual data, and the output data structure is adapted to distinguish textual data based on Bag of Words and word ordering (Segaran, pa 0001, Data is often stored in various tabular formats. Such data can relate to entities, such as people, places, things, concepts, etc., and the relationships between entities. For example, a music database may store data on artists and albums, including which artist released a particular album, and which label produced the album. One way to better understand the relationships between entities in the table is to store the data in graph format where entities are represented by nodes and relationships between entities are represented by edges between nodes.).

With respect to claim 5, Muchinsky in view of Segaran teaches the method of claim 1, comprising: generating an additional output data structure indicative of the graph database (Segaran, pa 0034, The reconciliation engine 112 may convert the source data graphs 105 into reconciled data graphs 120.).

With respect to claim 7, Muchinsky in view of Segaran teaches the method of claim 1, comprising: transmitting the output data structure to a terminal, via a network; and wherein receiving the input data indicative of the plurality of inter-related data tables includes receiving the input data from a plurality of network-based non-transitory storage devices having the plurality of inter-related data tables stored thereon (Segaran, pa 0002, Data in a database or other data store may be used to generate a data graph. The data graph may assign the entities in the data graph a particular identifier, unique to the data set. Many such datasets may exist from different sources, pa 0003, Each source, such as Freebase, TV listings data, a music metadata source, etc., may generate a source data graph from the information in the respective source datasets. & pa 0033, The source data graphs 105 and the corresponding source evidence files 107 are stored on tangible computer readable storage devices).

With respect to claim 9, Muchinsky in view of Segaran teaches the method of claim 1, wherein the reduced graph database is a quotient graph of the graph database (Segaran, Fig. 2).

With respect to claims 11-14, 16, and 18, the limitations are essentially the same as claims 1-5, 7, and 9, in the form of a system, and are thus rejected for the same reasons.

With respect to claim 19, the limitations are essentially the same as claim 1, and are thus rejected for the same reasons.

With respect to claim 20, Muchinsky in view of Segaran teaches the non-transitory computer readable medium of claim 19, wherein the output data structure is stored on a separate non-transitory computer readable medium (Segaran, pa 0055, The view may be stored independently of other combined data graph & The computer- or machine-readable medium is a storage device such as the memory 704, the storage device 706, or memory on processor 702.).

Claims 6, 8, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muchinsky in view of Segaran, and further in view of Cheng et al. (US 2017/0076178).

With respect to claim 6, Muchinsky in view of Segaran teaches the method of claim 5, as discussed above.  Muchinsky in view of Segaran doesn't expressly discuss wherein the additional output data structure is at least partially indicative of an adjacency matrix.
Cheng teaches wherein the additional output data structure is at least partially indicative of an adjacency matrix (Cheng, pa 0030, detect inlier and outliers within the entities based on similarities between the entities which the attributes of the entities can be represented mathematically (i.e., as a matrix or vector).).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Muchinsky in view of Segaran with the teachings of Cheng because it indicates the similarity of entities and their attributes (Cheng, pa 0030).

With respect to claim 8, Muchinsky in view of Segaran teaches the method of claim 1, as discussed above.  Muchinsky in view of Segaran doesn't expressly discuss generating k-core graph data structure objects by transforming the connected- components of the reduced graph database; and wherein generating the output data structure indicative of the connected-components includes: generating output data indicative of the k-core graph data structure objects.
Cheng teaches generating k-core graph data structure objects by transforming the connected- components of the reduced graph database; and wherein generating the output data structure indicative of the connected-components includes: generating output data indicative of the k-core graph data structure objects (Cheng, as exemplary shown in FIG. 4, if exemplarily 10,000 images are input into the system and the algorithms are applied to the 10,000 images, the cohesive subgraph identification device 104 identifies multiple (k, d) cores (each image) which represent a subgraph output by the cohesive subgraph identification device 104. The cohesive subgraph identification device outputs a plurality of subgraphs each having a (k, d) core associated with the subgraph.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Muchinsky in view of Segaran with the teachings of Cheng because it can indicate a relationship between different subgraphs based on a similarity factor (Cheng, pa 0058).

With respect to claims 15 and 17, the limitations are essentially the same as claims 6 and 8, in the form of a system, and are thus rejected for the same reasons.

Claim Rejections - 35 USC § 103
35 U.S.C. 103 rejections

Applicant argues that the references fail to teach “the partition of the graph database is defined by an equivalence relation on the graph database, wherein the equivalence relation is used to partition the graph database into the plurality of sets” because Segaran specifically talks about removing different and conflicting data entries when determining the subject entities “Mission Impossible” are different for stating different release dates and therefore cannot be said to suggest any type of equivalency relation.  The Examiner respectfully disagrees.  In this Mission Impossible example of Fig. 2 and pa 0057, Segaran combines entities triples when the graph building engine detects that the subject entity Mission Impossible has two different object entities for the released relationship.  Therefore, the subject entity, Mission Impossible, is determined to be equivalent.
Segaran further teaches “wherein the equivalence relation is used to partition the graph database into the plurality of sets.”  Pa 0053 states: “graph building engine 114 may sort the appended triples, so that triples having the same subject entities and relationships (predicates) are grouped together. If duplicate triples are found, the graph building engine 114 may eliminate one of the triples.”  The claim requires each set of the plurality of sets of partition to be represented in the reduced graph database by a single vertex.  The above portion of Segaran is describing the creation of partitions that reflect a single vertex by merging duplicate triples.  Determining that the triples are duplicates requires an “equivalence relation.”  Therefore, the equivalence relation is used to partition the graph database into the plurality of sets by identifying duplicate triples and grouping them together.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169